Citation Nr: 1743915	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-28 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veteran's Affairs.  

This claim was previously before the Board in December 2016, at which time the Board remanded it for additional development. 


FINDING OF FACT

The more probative and competent evidence of record preponderates against a finding that the Veteran's service-connected PTSD disability is of such a nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a),(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in October 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the February 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board in December 2016 in order to resend an application for increased compensation based on unemployability and to afford the Veteran a VA examination as to the functional impairment caused by the Veteran's service-connected disabilities.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded a VA examination in February 2017, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

TDIU

The Veteran has essentially contended that his service-connected PTSD prevents him from obtaining and maintaining substantially gainful employment. 

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Here, the record reflects that the Veteran's service-connected PTSD is rated as 70 percent disabling for the entire appeal period, and tinnitus is rated as 10 percent disabling from July 20, 2015.  Therefore, he meets the criteria for consideration of entitlement to TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  At the time of an examination in December 2015, the Veteran did not relate that his tinnitus precluded work, noting only that "his tinnitus interferes with his hearing at times."  Thus, the Board with focus primarily on whether the Veteran's PTSD precludes gainful employment.

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  In the present appeal, the Veteran essentially maintains that his service-connected PTSD alone renders him totally unemployable.  The Board acknowledges the Veteran's assertions, and his significant degree of functional impairment due to his service-connected PTSD (rated at 70 percent disabling).  However, the Board also notes that the evidence in this type of claim must show that the Veteran is unable to pursue a substantially gainful occupation due solely to his service-connected disability.  The mere fact that a veteran is unemployed or has difficulty obtaining a position in the available employment marketplace is not enough.  A high disability rating in and of itself is recognition that the impairment makes it difficult to obtain or retain gainful employment, but the ultimate question is whether the veteran is individually capable of performing the physical and mental acts required by employment, without consideration of his advanced age or of the effects of nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In reviewing the record, although the Veteran maintains he is unable to work due to his service-connected PTSD, VA records do not ascribe an inability to work due solely to his disability.  The Veteran received a PTSD examination in November 2010 and indicated he worked as a foreman for 36 years before retiring early.  The Veteran indicated he retired because he was "tired of it," and his wife stated that she encouraged the Veteran to retire due to stress and memory problems.  The examiner also noted occasional decrease in work efficiency due to irritability, depressed mood, poor concentration, memory difficulties, and poor sleep.  However, the examiner indicated the Veteran did not have total occupational impairment.  

The Veteran received another VA examination in February 2017 and reiterated that he worked for a pipe company for 36 years before retiring in 2009 due to stress.  He did not like being micromanaged and got into physical fights with coworkers.  However, the Veteran noted that he felt more at ease during night shifts because he did not have to interact with a lot of people.  The Board makes this point not to penalize the Veteran for continuing to work until his retirement; rather, the Veteran is to be commended for continuing to work despite the ongoing PTSD symptoms he reported he was experiencing while working.

The February 2017 examiner further opined that if the Veteran was currently employed, he would likely experience difficulty interacting with others, reduced performance due to attention and short-term memory problems, and inconsistent work attendance.  However, the examiner added that the Veteran could probably adequately function in employment situations in which he was able to work fairly independently in an uncrowded environment, was not in a supervisory role, and performed tasks that were more routine or repeated.  

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's overall service-connected psychiatric disability, the evidence of record simply does not support his claim that service-connected disability is sufficient to produce unemployability.  Although the Veteran's tinnitus and psychiatric disorders exhibit a degree of impairment, the evidence does not reflect that gainful employment is precluded solely due to that service-connected disability.  To the extent the Veteran is limited by his service-connected tinnitus and psychiatric disability, any such limitation is contemplated in, and is being adequately compensated by, the current disability rating assigned for this service-connected disability.  Accordingly, for reasons set forth above, a TDIU rating is not warranted.  38 C.F.R. § 4.16(b). 


ORDER

Entitlement to TDIU is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


